Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim(s) 1-45 is/are generic to the following disclosed patentably distinct anti-CD73 antibody species (applicant should elect ONE of the following sets of CDRs (the VH, VL, HC and LC with the elected CDRs will also be examined): 
(a) heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:25 (hcCDR1), SEQ ID NO:26 (hcCDR2) and SEQ ID NO:27 (hcCDR3) and 5light chain CDRs comprising the amino acid sequence of SEQ ID NO:28 (IcCDR1), SEQ ID NO:29 (IcCDR2) and SEQ ID NO:30 (IcCDR3); 
(b) heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:31 (hcCDR1), SEQ ID NO:32 (hcCDR2) and SEQ ID NO:33 (hcCDR3) and light chain CDRs comprising the amino acid sequence of SEQ ID NO:34 (IcCDR1), 10SEQ ID NO:35 (IcCDR2) and SEQ ID NO:36 (IcCDR3); 
 (c) heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:37 (hcCDR1), SEQ ID NO:38 (hcCDR2) and SEQ ID NO:39 (hcCDR3) and light chain CDRs comprising the amino acid sequence of SEQ ID NO:40 (IcCDR1), SEQ ID NO:41 (IcCDR2) and SEQ ID NO:42 (IcCDR3); 
15(d) heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:43 (hcCDR1), SEQ ID NO:44 (hcCDR2) and SEQ ID NO:45 (hcCDR3) has light chain CDRs comprising the amino acid sequence of SEQ ID NO:46 (IcCDR1), SEQ ID NO:47 (IcCDR2) and SEQ ID NO:48 (IcCDR3); 

 (f) heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:55 (hcCDR1), SEQ ID NO:56 (hcCDR2) and SEQ ID NO:57 (hcCDR3) and light chain 25CDRs comprising the amino acid sequence of SEQ ID NO:58 (IcCDR1), SEQ ID NO:59 (IcCDR2) and SEQ ID NO:60 (IcCDR3); 
 (g) heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:61 (hcCDR1), SEQ ID NO:62 (hcCDR2) and SEQ ID NO:63 (hcCDR3) and light chain CDRs comprising the amino acid sequence of SEQ ID NO:64 (IcCDR1), 30SEQ ID NO:65 (IcCDR2) and SEQ ID NO:66 (IcCDR3);
 (h) heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:67 (hcCDR1), SEQ ID NO:68 (hcCDR2) and SEQ ID NO:69 (hcCDR3) and 11012-0426-US-1 light chain CDRs comprising the amino acid sequence of SEQ ID NO:70 (IcCDR1), SEQ ID NO:71 (IcCDR2) and SEQ ID NO:72 (IcCDR3).
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.  Specifically, each set of CDRs is composed of patentably distinct sequences of CDRs which do not overlap with the CDRs of the other sets.  Examining all 8 anti-CD73 antibodies is an undue search burden because examining one antibody requires searches in 8 different databases for the VH CDRs and VL CDRs and thus one antibody 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification; 
(b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) the prior art applicable to one invention would not likely be applicable toanother invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643